Citation Nr: 1501664	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1974 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California. 

This matter was previously before the Board in July 2010 when the claim was reopened and remanded on the merits for additional development.  As discussed below, the Board finds that there not been substantial compliance with the July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

In November 2014, the Veteran provided testimony at a videoconference hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in a July 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board in the July 2010 remand directive has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In pertinent part, the Board requested that the Veteran be afforded a VA examination addressing the etiology of any low back disability.  Review of the resulting July 2010 spine examination reveals that the opinion provided does not comply with the directives set forth in the Board's July 2010 remand.  Specifically, the Board requested that the examiner provide an opinion as to whether it is "at least as likely as not" that any low back disability is related to the documented in-service low back complaints or the service-connected bilateral knee disability.  The July 2010 VA examiner merely concluded that the Veteran's current low back condition was not related to service as there was no evidence of low back complaints during service.  However, as specifically noted by the July 2010 Board remand, the record reflects the Veteran had multiple complaints of back problems during service.

The July 2010 VA examiner further opined that the Veteran's current low back condition was at least as likely as not related the Veteran's mild leg length discrepancy.  However, the VA examiner also stated that the relationship between the Veteran's service-connected knee condition and the leg length discrepancy could not be established without resorting to mere speculation.  The July 2010 VA examiner further opined, in part, that the exact etiology of leg length discrepancy was unknown and that even if the service-connected bilateral knee condition was a risk factor for acquiring the leg length discrepancy, a pre-surgery baseline leg length would be needed to determine of the discrepancy was present before active service.  While the record does not reflect an enlistment examination, a May 1975 Report of Medical Examination does not note any leg length discrepancy.  Thus, the presumption of soundness applies with respect to such and therefore, the VA examiner's rationale is inapplicable.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

The January 2012 VA back examination report does not specifically address the claim with respect to a leg length discrepancy.  The January 2012 VA examiner opined that the Veteran's current back condition of sciatica was most likely caused by the fall he sustained in November 2005 and not caused by his documented in-service low back complaints of acute low back strain nor his service-connected stable bilateral knee disability.  The VA examiner opined that the Veteran's knee condition showed stabilization after multiple arthroscopic surgeries documented in 2001 and his last x-rays in 2010 showed no radiographic change with respect to degenerative joint disease.  However, as argued by the Veteran in a May 2012 statement, his knees have not stabilized as evidenced by his increased ratings.  The Board notes that the Veteran received an increased evaluation for his right knee in a November 2006 rating decision.  Moreover, in November 2014 testimony, the Veteran stated his low back condition has created pain and discomfort since 1978 but that he did not have insurance enabling him to seek medical care.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  The Veteran's contention of chronic pain and discomfort since service do not have appeared to be considered by the July 2010 and January 2012 VA examiners.  

Finally, the January 2012 VA examiner only noted two service treatment records related to back pain, a September 1978 record and a 1979 record, both of which diagnosed a low back strain.  The VA examiner also stated at the Veteran's discharge no mention of ongoing back pain was made.  However, in the October 1979 Report of Medical History, reported by the Veteran at separation from service, such indicated medication for the back and recurrent back pain.  Moreover, an October 1977 service treatment record also documented low back pain, a September 1978 service treatment record provided a diagnosis of lumbar muscle spasm, another September 1978 service treatment record noted minor lumbar scoliosis and slight accentuation of the lumbosacral angle and weight bearing line.  These service treatment records were not noted or discussed and may not have been considered by the January 2012 VA examiner.  

Thus, for the reasons detailed above, the Board finds the July 2010 and January 2012 examination reports are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In November 2014 testimony, the Veteran stated he received treatment for his back from Kaiser in 1979.  However, such records are not associated with the claims file, although the Board notes that the Veteran has been provided with an opportunity to identify any relevant treatment providers, and treatment records from Kaiser from 1999 are associated with the claims file.  However, in light of the remand, Veteran should be afforded an opportunity to submit copies of these identified treatment records, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any relevant treatment records from Kaiser during 1979, or any other relevant treatment records.  All attempts to obtain these records must be documented in the claims file. The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, and with consideration of the Veteran's lay statements and November 2014 testimony, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability diagnosed during or proximate to the claim is etiologically related to service, or proximately due to or chronically aggravated by service-connected bilateral knee and lower extremity disability.

In rendering the requested opinion, the examiner should address the Veteran's assertions that his low back condition is related to a leg length discrepancy and that he has experienced pain and discomfort since service.  The examiner should also note the all relevant service treatment records reflecting the low back treatment to include a September 1978 service treatment record which noted minor lumbar scoliosis and slight accentuation of the lumbosacral angle and weight bearing line. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






